UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34294 ASAP EXPO INC. (Exact name of small business issuer in its charter) Nevada 22-3962936 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 345 S. FIGUEROA ST. SUITE M09 LOS ANGELES, CA (Address of principal executive offices) (Zip Code) 213-625-1200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes T No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act) Yes oNo T As of August 12 2011, the registrant had 8,704,669 Shares of Common Stock (One Class), par value $0.001 per share, issued and outstanding. Table of Contents ASAP EXPO INC. Table of Contents Page CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS 13 ITEM 3 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4 CONTROLS AND PRECEDURES 16 PART II OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 17 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 17 ITEM 4 REMOVED AND RESERVED 17 ITEM 5 OTHER INFORMATION 17 ITEM 6 EXHIBITS 17 Table of Contents Unless otherwise indicated or the context otherwise requires, all references in this Quarterly Report on Form 10-Qto “we,” “us,” “our,” and the “Company” are to ASAP Expo Inc., a Nevada corporation. CAUTIONARY NOTICE REGARDING FORWARD-LOOKING STATEMENTS We desire to take advantage of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. This Quarterly Report on Form 10-Q (“Report”) contains a number of forward-looking statements that reflect management’s current views and expectations with respect to our business, strategies, future results and events, and financial performance. All statements made in this Report other than statements of historical fact, including statements that address operating performance, the economy, events or developments that management expects or anticipates will or may occur in the future, including statements related to revenues, profitability, adequacy of funds from operations, and cash flows and financing are forward-looking statements. In particular, the words such as “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “can,” “plan,” “predict,” “could,” “future,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. Readers should not place undue reliance on these forward-looking statements, which are based on management’s current expectations and projections about future events, are not guarantees of future performance, are subject to risks, uncertainties and assumptions and apply only as of the date of this Report. Our actual results, performance or achievements could differ materially from historical results as well as the results expressed in, anticipated or implied by these forward-looking statements. For a more detailed discussion of some of the factors that may affect our business, results and prospects, see our Annual Report on Form 10-K for the year ended December 31, 2010 filed with the Securities and Exchange Commission on April 15, 2011, as well as various disclosures made by us in this Report and in our other reports we file with the Securities and Exchange Commission, including our periodic reports on Form 10-Q and current reports on Form 8-K. Except as required by law, we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASAP EXPO, INC. BALANCE SHEETS June 30, December 31, Unaudited ASSETS Current Assets Cash $ $ Prepaid expenses and other receivables Prepaid income taxes Due from affiliated company Total Current Assets Property and equipment, net Long-term Investment Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Deferred Revenue Capitalized Lease, current Due to affiliated company Total Current Liabilities Long-term Liabilities Capitalized Lease, noncurrent Convertible note, officers Total Long-term Liabilities Commitments and contingencies Stockholders' Deficit Common stock, $.001 par value, 45,000,000 shares authorized, 8,704,669 shares issued and outstanding at June 30, 2011 and December 31, 2010 Capital deficiency ) ) Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of financial statements. 4 Table of Contents ASAP EXPO, INC. STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended June 30, Six Months Ended June 30, Revenues: Management Fee $
